Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 2 and 17 are objected to because of the following informalities (misspelling):  [strong]string.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim limitations, a major axis and a minor axis have not been described as to how they modify the tubular string bores in the tail piece joined to a body of a stringed instrument.  The definitions of the terms major axis and minor axis associate with the ellipse or oval shape, where the major axis is by definition is longer than the minor axis.  The terms lack a reasonably understood association with a tailpiece, where the structure of the tailpiece and of the structure of the bores with respect to the tailpiece and the structure of the axes with respect to each other have not been distinctly claimed.  The term axis defines an imaginary line, typically associated with a coordinate system, but the applicant does describe how the imaginary lines associate to the bores. A person of ordinary skill in the art would not be able to determine when a related tailpiece invention involving apertures in a tailpiece infringes on the claimed limitation, where the limitations of a major axis and a minor axis are not defined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hovalin 4.0 3D Printed Violin, December 18, 2018. How to 3D Print a Violin https://www.youtube.com/watch?v=nt74P1ZW1zU 
Regarding claim 1, the open source Hovalin 4.0 3D Printed Violin is a string instrument comprising: 
a body comprising a top plate joined to a bottom plate forming an interior volume therebetween (as shown in excerpt 1); 

    PNG
    media_image1.png
    377
    252
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    247
    media_image2.png
    Greyscale

Excerpt 1 front and back plates of the chambered body 
a neck attached to the body and extending outwardly therefrom (as shown in excerpt 3); 

    PNG
    media_image3.png
    275
    496
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    224
    779
    media_image4.png
    Greyscale

Excerpt 2: Hovalin 4.0 Neck: The neck has a central bore for inserting the carbon fiber tube
a tailpiece joined to the body, the tailpiece comprising a plurality of tubular string bores, each string bore (as shown in excerpt 3) having an entrance for receiving a string therein (large hole) and an exit from which the string emerges (small hole) and extends to the neck (string shown threaded, excerpt 3 and up the neck, excerpt 4). 

    PNG
    media_image5.png
    287
    243
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    244
    236
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    202
    366
    media_image7.png
    Greyscale

Excerpt 3 Tailpiece internal and external detail 
The inventor Matt Hova and his wife Kaitlin designed and published the CAD model and his wife who plays the violin marketing the instrument on the internet and YouTube. https://makezine.com/2016/04/26/the-hovalin-is-a-3d-printed-violin-that-blends-stem-and-music-education/ and https://3dprint.com/103361/3d-printed-hovalin-violin/ and https://3dprint.com/132700/hovalin-next-phase-3-0/ and https://3dprint.com/124829/hovalin-wood-pla/ .
(2) The limitation at least one of the exits having cross-sectional shape in which a length of a major axis of the cross-sectional shape is greater than a length of a minor axis of the cross-sectional shape, is not evident in the open source images of instrument.  
(3) At least one of the exits in the Hovalin  instrument may have an elliptical (oval) cross-sectional shape.  The ellipse is defined in geometry where the long vertex is the major axis and the short vertex is the minor axis. Because the exit holes for the bore are on an inclined faced.  In the case where the exit cross sectional shape is elliptical, the major axis will be long than minor axis. 

    PNG
    media_image8.png
    227
    404
    media_image8.png
    Greyscale

(4) The Hovalin musical instrument design may be further specified wherein the string bore exit in the tail piece is an ellipse, aka an oval, wherein, where by definition the major axis is longer than the minor axis as shown above.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the elliptical shape being an artifact of the incline of the exit surface with respect to the exit hole. 
Regarding claim 2, the Hovalin 3D print violin teach the string instrument of Claim 1 comprising at least three string bores wherein each [strong]string bore exits is separated from an adjacent string bore exit by a space wherein a length each space is equal to a length of an adjacent space (as shown in excerpt 3).
Regarding claim 3, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein each string bore has a throat defined by a decreasing cross-sectional area of the string bore, each throat having an entry end and an exit end wherein each entry end is positioned at a height equal to a height of an entry end of an adjacent string bore (as shown in excerpt 3).
(1) Regarding claim 4 the Hovalin 3D print violin teaches the string instrument of Claim 1 further comprising a bridge extending upwardly from the top plate between the neck and the tailpiece (as shown in shoe excerpt 3) and over which each string in a plurality of strings is tensioned wherein the neck has a top nut on an end opposite an opposing end attached to the body, wherein a plurality of strings engage the top nut and extend down a length of the neck towards the tailpiece, the top nut having a plurality of grooves, each groove configured to receive a string in the plurality of strings and position the string at a height above a fingerboard surface of the neck (nut, strings, bridge and plate as shown in excerpt 4)

    PNG
    media_image9.png
    400
    362
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    206
    135
    media_image10.png
    Greyscale

Excerpt 4 The Hovalin 3D print violin 4.0, strings, bridge, grooves, nut, neck and front.
(2) The Hovalin 3D print violin wherein the height of the string satisfies an equation where:
 
    PNG
    media_image11.png
    39
    236
    media_image11.png
    Greyscale
 
where HTN is a height of the top nut above the fingerboard, Dstring is a string diameter, 
    PNG
    media_image12.png
    24
    56
    media_image12.png
    Greyscale
 is a minimum height of the top nut above the bridge, and K is a correction factor between -0.5mm to 0.5mm.
(3) Since all the factors in the equation are constants, the equation does not discover a variable related dimension.  Further, most of the height adjustments made without the equation will satisfy the equation within the correction value where the height of the strings extend to just slightly above the height of the strings a distance based on half the diameter of the individual string and half the string height at the nut. 
(4) Whereas HTN is reasonably a constant per string with a tolerance, the proper height adjustment will inevitably comply to the formula, without trying. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention that any method that sets the string height correctly will produce an HTN that fulfills the equation. 
Regarding claim 5, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the neck has a central bore extending from a free end towards the body (as shown in excerpt 2), the central bore configured to achieve a desired resonance (a hollow part will achieve desired resonance effect), wherein the central bore has a circular cross-sectional shape (circular shape) having a diameter no less than 3mm and no greater than 10mm (the circular bore receives a 10mm carbon fiber tube a 6mm interior diameter.
Regarding claim 6, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the at least one of the exits has an oval cross-sectional shape, (as shown in excerpt 3 above, having a slight oval shape).
(7) Regarding claim 7, the Hovalin 3D print violin teaches the string instrument of Claim 1 further comprising a tuner box joined to the neck opposite the body, the tuner box having a tuner bed having a plurality of apertures formed therein through which a corresponding plurality of tuners extend (See excerpt 5 below, holes and tuners).

    PNG
    media_image13.png
    308
    372
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    342
    259
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    310
    442
    media_image15.png
    Greyscale

Excerpt 5 Tuner Bed without and with the tuners installed.
(2) Excerpt 5 above does not indicate the tuner bed having a thickness through which the apertures extend, the thickness within a range of 12mm to 20mm.
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. At the time the invention was made there was the version 4.0 example of the Hovalin instrument that have a thickness, that was designed to take in to consideration the thickness to provide the necessary strength and to accommodate the targeted pegs and claim 7 recites what appears to be the full practical range of thickness for the tuner bed. 
(4) The Hovalin 3D print violin may be further specified wherein the tuner bed having a thickness through which the apertures extend, the thickness within a range of 12mm to 20mm.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated since the general conditions of the invention are known and the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 10, the Hovalin 3D print violin discloses the string instrument of Claim 1 wherein the body and the tailpiece are of a single body construction, wherein the body and the tailpiece are integrally formed from a single piece of material (as shown in excerpts 1 and 3 above, showing tailpiece and body). 
Regarding claim 11, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the body comprises a soundpost within the interior volume, the soundpost joining the top plate and the bottom plate and integrally formed therewith (Excerpt 6 shows the interior of the Hovalin 3D 4.0 print violin comprises a connecting portion fulfilling the function of a sound post joining the top plate and the bottom plate).

    PNG
    media_image16.png
    294
    292
    media_image16.png
    Greyscale

Excerpt 6 showing a soundpost extending though the chamber for front plate to back plate.
Regarding claim 12, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the body and the neck are produced via additive manufacturing (The build applies 3D printing which is a form of additive manufacturing).
Regarding claim 13, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the string instrument is a violin (as shown).
Regarding claim 14, the Hovalin 3D print violin teaches he string instrument of Claim 1 wherein the neck and the body are produced from a polymeric material (PLA, which is a polymeric material, excerpt 7).

    PNG
    media_image17.png
    355
    271
    media_image17.png
    Greyscale

Excerpt 7, Material PLA tough
Regarding claim 15, the Hovalin 3D print violin teaches the string instrument of Claim 1 wherein the neck and the body are produced from a polylactic acid (excerpt 7, PLA which is a another name for polylactic acid).
(1) Regarding claim 16, the Hovalin 3D print violin teaches the string instrument of Claim 1.  
(2) The Hovalin 3D print violin does not teach wherein the neck and the body are produced from the group consisting of acrylonitrile butadiene styrene (ABS), derivatives of acrylonitrile butadiene styrene, and polycarbonate.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The materials cited here are widely known for use in 3D printing.
(4) the Hovalin 3D print violin may be modified wherein the neck and the body are produced from the group consisting of acrylonitrile butadiene styrene (ABS), derivatives of acrylonitrile butadiene styrene, and polycarbonate.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the cited materials are well-known and the courts have held it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102 a1 as being anticipate by the Hovalin 3D print violin (indicated in the section above)
Regarding claim 17, the Hovalin 3D print violin discloses a string instrument comprising: 
a body comprising a top plate joined to a bottom plate forming an interior volume therebetween (as shown in excerpt 1); 
a neck attached to the body and extending outwardly therefrom (as shown in excerpt 2); 
a tailpiece joined to the body, the tailpiece comprising at least three tubular string bores, each string bore having an entrance for receiving a string therein and an exit from which the string emerges and extends to the neck (as shown in excerpts 1 and 3), 
wherein each [strong]string bore exits is separated from an adjacent string bore exit by a space wherein a length each space is equal to a length of an adjacent space (as shown in excepts 1 and 3). 
Regarding claim 18, the Hovalin 3D print violin discloses a string instrument comprising: 
a body comprising a top plate joined to a bottom plate forming an interior volume therebetween (excerpt 1); 
a neck attached to the body and extending outwardly therefrom (as shown in excerpt 2); 
a tailpiece joined to the body (as shown in Excerpt 1 and 3), wherein the neck has a central bore extending from a free end towards the body (as shown in excerpt ), the central bore configured to achieve a desired resonance (the bore or tube being hollow will achieve a desired resonance), 
wherein the central bore has a circular cross-sectional shape having a diameter no less than 3mm and no greater than 10mm. (the bore without the tube is 10mm and with the tube inserted 6mm). 
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is potentially allowable for the string instrument of Claim 1 wherein the tailpiece comprises a shell wall defining a volume between the shell wall and the top plate, the shell wall having opposing sidewalls and a front face, wherein at least two string bore entrances are located on a first sidewall and at least two string bores entrances are located on an opposing second side wall, and wherein at least four string bore exits are located on the front face.
The Hovalin does not teach wherein at least two string bore entrances are located on a first sidewall and at least two string bores entrances are located on an opposing second side wall
Claim 9 is potentially allowable for dependence on the allowable dependent claim 8 and for the citation of further distinguishing subject matter. 
The Hovalin 3D print violin teaches a tail piece that is attached to the body of the instrument that protrudes from the body of the instrument and it is mostly hollow and it has first and second side walls.  It has a rear face that has four string entrance holes and a forward face that has the four exit faces. As a contrast the shell walls of claim 7 recites wherein at least two string bore entrances are located on a first sidewall and at least two string bores entrances are located on an opposing second side wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
The applicant refers to some other design on which the current instrument is based.  It would appear that the applicant’s claimed structure is a tweek of the Hovalin and cites to be the inventor of subject matter that is in the public domain. The applicant has the duty to report any references that the applicant is aware of that are prior art. Because of the similarity between the applicant’s drawings and the Hovalin 4.0, it is not apparent that the applicant has disclosed about the earlier prior designs produced from additive manufacturing on which his subject matter is supposedly an improvement. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 9, 2021